Citation Nr: 1748275	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial higher rating for service-connected right foot disabilities, to include a compensable rating for hallux valgus and a rating in excess of 20 percent for pes planus, currently effective March 29, 2017. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1975 to May 1975, from December 1978 to July 1991, and from December 1995 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for hallux valgus, right foot, with an initial noncompensable rating.

This matter was previously remanded by the Board in September 2009 and October 2016 for further development.  In an August 2017 rating decision, the RO granted a separate 20 percent disability rating for right foot pes planus effective March 29, 2017.  Although originally service-connected as hallux valgus, the prior Board remands make clear that the Board has taken jurisdiction of the appropriate ratings for all service-connected right foot disabilities.  Therefore, the Board will consider the rating for the now service-connected right foot pes planus as on appeal.

The Board notes that the Veteran has a pending claim for an increased rating for degenerative joint disease of the lumbar spine.  However, the claim is not ripe for appeal as the Veteran is awaiting a Board hearing requested in in a February 2015 substantive appeal.


FINDINGS OF FACT

1. The service-connected right foot hallux valgus is productive of mild to moderate symptoms, hammer toe of a single toe, and degenerative changes of a minor group. 

2. Throughout the appeal period, the Veteran's disability has been manifested by severe right flatfoot; the evidence does not indicate pronounced right flatfoot.



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2016).

2. Throughout the appeal period, the criteria for a 20 percent, but not higher, rating for service-connected pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his attorney have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

The Veteran was afforded VA examinations in November 2011 and February 2017 with respect to the pending claim.  There is also a March 2005 foot examination of record.  As discussed below, the reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran's claim was remanded for additional development in September 2009 and October 2016.  Based on the association of VA treatment records, the February 2017 VA examination, the June 2016 VA opinion, and a readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Increased Rating

Rules and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's right foot disability has been evaluated as non-compensable under Diagnostic Code 5280.  Diagnostic Code 5280 contemplates unilateral hallux valgus and assigns a compensable, 10 percent, rating for severe unilateral hallux valgus, if equivalent to amputation of great toe or unilateral hallux valgus that has been operated on with resection of metatarsal head.  38 C.F.R. § 4.71a.

As noted above, a 20 percent rating for pes planus was recently granted.  For unilateral flatfoot, a 30 percent rating is assigned for pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Analysis

Service treatment records (STRs) include complaints of foot pain.  An August 1996 STR included a provisional diagnosis of possible hallux valgus. 

The March 2005 private examination report documents diagnoses of hallux valgus and bunion formation.  The examiner noted the joints of the bilateral feet are not painful on motion.  The metatarsal heads were nontender on palpation and pressure.  The Veteran complained of pain on standing after one hour, after walking one mile, and after running half a mile.  He complained of burning pain at rest one to two times per month, but otherwise he reported no symptoms at rest.  The examiner noted pain at the plantar metatarsal row, bilaterally, upon standing and walking.  Gait was normal.  Upon standing and squatting, the hallux valgus deformity of the great toes increased.  There was no evidence of hammertoes, high arches, or clawfoot deformity.  The hallux valgus was fully correctable by manipulation, bilaterally.  Diagnostic testing showed bony prominence at the first metatarsal heads without evidence of secondary osteoarthritis changes. 

In a March 2006 letter, the Veteran asserted his foot affects his ability to work as his work duties change from day to day. 

A November 2011 VA examination report documents a diagnosis of hallux valgus.  The Veteran denied pain at the great toe of his right foot.  The Veteran did not have Morton's neuroma and metatarsalgia, hammer toe, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, any other foot injury or weak foot.  He had not had any surgery for his hallux valgus.  The examiner indicated there was not functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray findings showed mild degenerative changes of the tarsal, tarsometatarsal, and first metatarsophalangeal joints.  The Veteran's left foot disability did not impact his ability to work.

A February 2017 VA examination report documents diagnoses of hallux valgus and flat foot.  The Veteran complained of pain on prolonged standing and walking over the right foot medial and dorsal aspect of the foot.  The Veteran denied flare-ups.  The Veteran denied functional loss or functional impairment.  The Veteran did not have Morton's neuroma, but had metatarsalgia.  The Veteran also did not have hammer toe, pes cavus (claw foot), or any other foot injury or weak foot.  The Veteran had definite tenderness under the metatarsal heads on the right.  The examiner reported the Veteran's hallux valgus was productive of mild or moderate symptoms.  He had not had any surgery for his hallux valgus.  There was pain on weight-bearing.  The examiner indicated there was no functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In a June 2017 VA opinion, the examiner reviewed the claims file and indicated the Veteran has had multiple treatments for right foot problems.  X-ray testing showed excessive bony overgrowth in on the right first metatarsophalangeal (MPJ) and right metatarsal cuneiform joints.  The examiner indicated that the Veteran's pes planus is a result of the Veteran's injury while in active duty and all right foot sequelae are the result.  

VA treatment records dated through March 2017 indicate the Veteran underwent toe surgery in 2016 to help alleviate some of the symptoms of right foot hammer toe of the second toe. 

The Veteran's right foot hallux valgus was productive of mild or moderate symptoms.  He had not had any surgery for his hallux valgus and there was not functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  These manifestations are adequately contemplated by the assigned non-compensable rating.  

The Board recognizes that the November 2011 VA examination report indicates x-ray findings showed mild degenerative changes of the tarsal, tarsometatarsal, and first MPJ.  However, under Diagnostic Code 5003 for degenerative arthritis, a compensable disability rating is not warranted as the joints represent a single minor joint group.  38 C.F.R. §§ 4.45(f), 4.59, 4.71a, Diagnostic Code 5003.

The Board recognizes the Veteran has a diagnosis of hammer toe of the second right toe; however, under Diagnostic Code 5282 hammer toe of the single toes warrants a noncompensable disability rating.  As there is no evidence of hammer toe of all toes without claw foot, a compensable rating is not warranted pursuant Diagnostic Code 5282 for hammer toe.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5282.

The Board also recognizes the February 2017 VA examiner indicated findings of metatarsalgia; however, the examiner specifically indicated there was no diagnosis of Morton's neuroma warranting a rating under Diagnostic Code 5279 for metatarsalgia, anterior (Morton's neuroma).  Further, he did not have hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, any other foot injury or weak foot; therefore, a compensable rating is not warranted pursuant to the diagnostic criteria contemplating these foot disabilities.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281,5283, 5284.  

Regarding pes planus, the March 2017 examination report contains the evidence long sought regarding whether the previously found pes planus was part of the service-connected disability.  As such, the Board finds this examination confirms the Veteran's contentions and that there was previously evidence of this disability.  Review of this evidence indicates that it links this diagnosis to service rather than indicating that it is a new development.  The Board finds that the 20 percent rating should be effective throughout the appeal period (effective May 21, 2004).   Review of the medical evidence, however, does not indicate that the Veteran has pronounced flatfoot; this recent examination specifically details that the symptoms of pronounced flatfoot are not present and the Veteran has not contended otherwise.

The Board has considered whether it is necessary to remand the left foot disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016). 
In the February 2017 examination, the examiner acknowledged that there was evidence of right foot pain on examination but the Veteran asserted the pain did not contribute to any functional loss.  That is, the Board finds that the current lay and medical evidence provides adequate evidence regarding the level of functional impairment.  Thus, a remand of this claim in order to obtain further examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  For these reasons, the Board finds that a compensable rating for the right foot hallux valgus is not warranted.  As noted, the Board finds that a 20 percent rating is warranted for right foot pes planus throughout the appeal period, but a rating in excess of 20 percent is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial compensable rating for right foot hallux valgus is denied.

Entitlement to a 20 percent initial rating for right foot pes planus is granted effective May 21, 2004, subject to the laws and regulations governing the payment of VA monetary benefits.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


